WYZANSKI, District Judge.
This case is before the Court upon defendant’s motion for confirmation of the master’s report and upon plaintiff’s objections thereto.
Pursuant to the jurisdictional provisions of 38 U.S.C.A. § 817 Mary E. McDonald sued the United States on account of a National Service Life Insurance policy issued to John Harold McDonald while he was in the United States Army. In his insurance application made November 3, 1942, and in the contract of insurance based thereon, John designated as his sole beneficiary Mary, the plaintiff, whom 'he described as his “sister”. John died September 1944.
The dispute between the parties is whether Mary falls within the class of beneficiaries permitted under the National Service Life Insurance Act.
Mary first contends that she is a “parent” under 38 U.S.C.A. § 802(g), as that term is defined in 38 U.S.C.A. § 801 (f). But the master’s findings of fact— which the parties agreed should be final— dispose of that issue adversely to her.
Mary’s other contention is that shé is a “sister” under 38 U.S.C.A. § 802(g). That second contention arises upon this state of facts. When John was five months old, with the assent of his natural parents who lived in Massachusetts, he was adopted, pursuant to a decree of the Probate Court of Suffolk County Massachusetts, by John D. McDonald and his wife, Annie M. McDonald, both of Maine. In the household of Mr. and Mrs. McDonald there was then living a minor child, Mary, the plaintiff in this suit. She was the natural and legitimate child of Mrs. McDonald and her first husband, a Mr. McLaughlin. Thus the precise question is whether a girl who was at the time of John’s adoption a child of one of John’s adoptive parents is John’s “sister” for the purposes of the National Service Life Insurance Act.
This question is new in this Circuit, but in other Circuits there is a diversity of views. Favorable to plaintiff is Carpenter v. United States, 3 Cir., 168 F.2d 369, 3 A.L.R.2d 841. Adverse to her contention are Woodward v. United States, 8 Cir., 167 F.2d 774; Beach v. United States, D.C.N.D.Ohio, 79 F.Supp. 747; Droney v. United States, D.C., 59 F.Supp. 154 and Decision No. 514, dated March 10, 1943 of the Administrator of Veteran Affairs. Since these authorities have already fully canvassed the relevant considerations and since only the Supreme Court of the United States can make a final resolution of the conflict between the Circuits, I shall merely state summarily my reasons for following the Carpenter case and allowing plaintiff to prevail.
At the time John applied for and secured a contract of National Service Life Insurance, that is in November 1942, Congress had stipulated that he should “have the right to designate the beneficiary * * * but only within” certain classes —that is “to a widow, widower, child (including a stepchild or an illegitimate child * * *), parent (including person in loco parentis * * *); brother or sister of the insured.” § 602(g) of the Second Revenue Act of 1940, Act of O.ct. 8, 1940, c. *169757, 54 Stat. 974, 1010, 38 U.S.C.A. § 802(g).
In the original 1940 Act the only further definition of these relationships was given by § 601(e), 54 Stat. 1009, which provided that “the term ‘child’ includes an adopted child.”
Two years later, section 7(f) of the Act of July 11, 1942, c. 504, 56 Stat. 657, 659, 38 U.S.C.A. § 801(f); added a definition that “the terms ‘parent’, ‘father’, and ‘mother’ include a father, mother, father through adoption, mother through adoption, and persons who have stood in loco parentis to a member of the military or naval forces at any time prior to entry into active service for a period of not less •than one year.”
At no time did Congress define for the purposes of the National Service Life Insurance Act the terms “sister” or “brother”.
It would be logical to argue that since Congress expressly defined the term “child” and “parent” to cover not only blood relationships but also adoptive relationships, the failure of Congress expressly to define the terms “brother” and “sister” implies that the legislature meant in those instances to cover merely the more usual blood relationships and to omit adoptive connections. Such an argument would rest upon a refinement of the familiar maxim “expressio unius, exclusio alterius”. And the argument would be somewhat fortified by the fact that in comparable legislation covering insurance for those who served in World War I Congress expressly included adopted brothers and sisters within the permissible class of beneficiaries. Section 3(6), Act of June 7, 1924, c. 320, 43 Stat. 607, 608, 38 U.S.C.A. § 424(6); Woodward v. United States, 8 Cir., 167 F. 2d 774, 778. See Carpenter v. United States, 3 Cir., 168 F.2d 369, 371 note 4, 3 A.L.R.2d 841.
But in interpreting the National Service Life Insurance Act, as in all statutory construction, “the general purpose is a more important aid to the meaning than any rule which grammar or formal logic may lay down.” Holmes, J., in United States v. Whitridge, 197 U.S. 135, 143, 25 S. Ct. 406, 408, 49 L.Ed. 696, quoted 'by Frankfurter, Some Reflections on the Reading of Statutes, 47 _ Col.L.Rev. 527, 538. While no preamble, committee report or legislative debate is available to tqach the purpose of the terms used in the National Service Life Insurance Act, the statutory scheme is plain enough. Congress offered life insurance at bargain rates. The Government charged less than an insurance company would charge but it offered a contract which gave the policyholder less freedom to select a beneficiary than a commercial company would allow. Probably, as Judge Goodrich said in Carpenter’s case, one purpose of the Congress was to make insurance available to servicemen who wanted protection and could not get it through commercial channels. Yet no one familiar with the strong pressure exerted by the Army, Navy and Air Force to induce servicemen to take out insurance would maintain that that was the sole purpose. An equally or more important Congressional purpose was to encourage the serviceman to meet the moral claims of near relatives with whom he was likely to have lived at some period in his life. Congress did not go to the extreme of dictating to the insured that if he died his insurance must go to the probable chief mourner or the person who would be most likely to become a public pensioner or a recipient of a government bonus. But similar considerations were not wholly absent, for Congress in 1942 and indeed until 1946, see § 4 of the Act of August 1, 1946, c. 728, 60 Stat. 781, 782, 38 U.S.C.A. § 802 (g), was unwilling to allow the soldier or sailor to select as a beneficiary a mere friend or distant relative.
 The statute thus embodies a policy of restrained generosity. And of course the restraint is as much a part of the policy as the generosity. We must be mindful of Judge Learned Hand’s caution that a statutory “ ‘policy’ is as likely to be found in its limitations as in its affirmations,” Mirotznik v. United States, D.C.E.D.N.Y., 64 F.Supp. 635, 637. But the restraint or limitations imposed by Congress, as is evinced by the 194Ó definition of “child” *170and the 1942 definition of “parent,” were not motivated by a primitive concept that the only genuine ties are those of blood, or by the sort of considerations which would lead a private testator to limit his devise of a fee to “heirs of the body” or like classes of recipients. The more subtle purpose of Congress in limiting the possible beneficiáries was to focus the serviceman’s attention upon, 'and to restrict his generous impulses to, those who would normally have the strongest moral claims upon him and who would be natural objects of Congressional bounty. The restrictions placed by Congress were to prevent the serviceman going outside the innermost family circle. He was not to use his and, more important, perhaps, the Government’s contributions to respond to the blandishments and allure of passing friends. Nor was he to enter into a quasi-tontine arrangement with his fellow servicemen.
. [5] All these Congressional purposes are fully satisfied if the -term “sister” is defined so as to include a. natural daughter of both or even, as here, of only one of the adoptive parents of the insured. Under American statutes, unlike the English statutory system [See Buckland and McNair, Roman Law and Common Law, p. 42], adoption is more than a special form of guardianship. It is complete incorporation into the family circle. An adopted child and a natural child usually dwell on a parity at the same family hearth. They are regarded not only by sociologists [See Goodrich, J. in the Carpenter case supra at pp. 372-373] but by the average relative, neighbor, teacher and other private or public authority as brother and sister. If anything happens to the one, the other is apt to mourn as deeply and to be as adversely affected, financially or otherwise as though the relationship had existed from birth and not merely from the date of a judicial decree.
Indeed it would have been a virtually incomprehensible policy for Congress to restrict beneficiaries to blood brothers and sisters and to exclude adopted brothers and sisters who have since childhood shared a home. Congress is not like a private testator or donor who may have understandable if absurd prejudices in favor of persons who share some of what he regards as the superior or at least unique type of genes that enter into his own or another’s body. The only readily understandable ground for a Congressional limitation of beneficiaries is to restrict insurance funds to close family members to whom the serviceman and Congress have moral and may have financial obligations. That test is fully met by adoptive brothers and sisters —at least if the adoption does not occur about the time a person enters upon or after he has entered upon military or naval service. Such a case might be a colorable scheme to circumvent the restrictions of the National Service Life Insurance Act.
From what has been said it is obvious that I do not rest my conclusion on the local state law of adoption. While, of course, only a person legally adopted pursuant to local law could be an adoptive brother or sister, the question whether adoptive brothers and sisters are eligible beneficiaries under the National Service Life Insurance Act is a federal not a state question. See both Carpenter and Woodward cases supra.
Nor have I turned my opinion on dictionary definitions of the terms “brother” and “sister”. While there are times when a lexicographer is helpful, there are other times when everyday speech is a better guide. McBoyle v. United States, 283 U.S. 25, 26, 51 S.Ct. 340, 75 L. Ed. 816. See Frankfurter supra at p. 536. Statutes setting terms for contracts to be made by. the Government with men and women on active service are not to be read with an eye squinting at older common law cases. Cf. Zazove v. United States, 7 Cir., 156 F.2d 24, 26. They should not be construed like wills drafted by lawyers familiar with the variegated devises in fee that have come down encrusted with a mediaeval tradition of interpretation. See Note, 45 Harv.L.Rev. 890. The statutory limitations upon servicemen’s insurance contracts are to be read as they would be by the average man in uniform without a lawyer or a dictionary at his elbow. And if the average man in uniform were shown a National Service Life Insurance policy *171application and were told by his commanding officer that under the statute he could name as a beneficiary a sister, it would probably not occur to him to distinguish an adoptive sister from a blood sister. In everyday speech people speak of sisters and brothers, not blood sisters and blood brothers or adoptive sisters and adoptive brothers. And that common usage is the best guide in interpreting statutory language intended to be incorporated in literally millions of contracts with average people.
Motion to confirm the master’s report denied. Motion to recommit the case to the master denied. Judgment to enter for plaintiff.